Examiner’s Amendment
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview and email correspondence with Attorney Franco A. Serafini on 28 June 2014. An agreement was made to the drawings and specification with the following amendment set forth herein.
Response To Restriction Requirement
Applicant’s election of Group IV, Embodiment 4, consisting of original reproductions 4.1-4.7, in the reply filed on 18 June 2022 to a written restriction issued on 21 April 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Embodiments 1-2 have been withdrawn from further consideration by the examiner for being the nonelected design (37 CFR 1.142(b)).  The Examiner has provided a marked-up copy of the drawing sheets including an annotation of an “X” on the nonelected reproductions representing their cancellation (08.02(t)-(v)).


Amendments to the Specification
The specification is objectionable for errors that pertain to formal matters. To obviate these objectionable matters, the following amendments have been made to the specification.
Per the election, the descriptions of reproductions 1.1-1.7, 2.1-2.7, and 3.1-3.7 have been CANCELED as they correspond to the nonelected embodiments.
An international design application designating the United States must include a specification as prescribed by 35 U.S.C. § 112 and preferably include a brief description of each reproduction.  See Hague Rule 7(5)(a), 37 CFR § 1.1024, MPEP § 2920.04(a)II.  While the aforementioned requirement for a brief description has been fulfilled, the current descriptions are poorly formatted and not in a preferred form.  In particular, they do not actually identify the subject matter being depicted and whether the views are shown in elevation or plan.  For this reason, the Examiner would strongly suggest revising the descriptions for added clarity.
Accordingly, the descriptions of the reproductions have been amended to read as follows:
-- 4.1 is a perspective view of a wheel rim embodying our new design;
4.2 is a front elevation view thereof;
4.3 is a rear elevation view thereof;
4.4 is a right side elevation view thereof;
4.5 is a left side elevation view thereof;
4.6 is a top plan view thereof; and
4.7 is a bottom plan view thereof. --
The paragraph that precedes the claim includes redundant descriptions of the reproductions. As the information included is also included in a prior section, the aforementioned paragraph is unnecessary.
For this reason, the paragraph preceding the claim that reads:
[Reproduction 1.1: perspective view; reproduction 1.2: front view; reproduction 1.3: back view; reproduction 1.4: right view; reproduction 1.5: left view; reproduction 1.6: top view; reproduction 1.7: bottom view; reproduction 2.1: perspective view; reproduction 2.2: front view; reproduction 2.3: back view; reproduction 2.4: right view; reproduction 2.5: left view; reproduction 2.6: top view; reproduction 2.7: bottom view; reproduction 3.1: perspective view; reproduction 3.2: front view; reproduction 3.3: back view; reproduction3.4: right view; reproduction 3.5: left view; reproduction 3.6: top view; reproduction 3.7: bottom view; reproduction 4.1: perspective view; reproduction 4.2: front view; reproduction 4.3: back view; reproduction 4.4: right view; reproduction 4.5: left view; reproduction 4.6: top view; reproduction 4.7: bottom view.
has been CANCELED.
Discussion of the Merits of the Application
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.
Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner). 
The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.
If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at darlington.ly@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.
Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.
When Responding to Official USPTO Correspondence
When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window https://www.uspto.gov/patents-maintaining-patent/responding-office-actions

Conclusion
An Examiner’s amendment to the record has been stated.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlington Ly whose telephone number is 571-272-2617. The examiner can normally be reached on Monday-Friday from 9AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Fox can be reached on 571-272-4456. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in the USA or CANADA) or 571-272-1000.
/DARLINGTON LY/
Primary Examiner, Art Unit 2914